                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

RIDGE PETERSON,
              Plaintiff,
                                                    Case No.: 2:18-cv-120
v.
                                                    HONORABLE PAUL L. MALONEY
TAHQUAMENON AREA
SNOWMOBILE ASSOCIATION, INC.,
              Defendant.
                                        /


                                         JUDGMENT

       In accordance with the Order entered this date:

       IT IS HEREBY ORDERED that Judgment is entered in favor of Plaintiff and against

Defendant in the amount of $1,509,908.75.



Dated: December 20, 2018                            /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
